DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (Invention I), a) SEQ ID NO: 13, b) SEQ ID NO: 15, c) SEQ ID NO: 22, d) SEQ ID NO: 3, e) SEQ ID NO: 9, f) acetyl-CoaA thioesterase, and g) L-alanine dehydrogenase in the reply filed on 12/23/2020 is acknowledged.  The arguments filed have been considered but are not persuasive.  Restriction for examination purposes is proper because Inventions I-IV are independent or distinct for the reasons of record and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Claims 89, 92, 93, 101, 103, 105, 106, 111, and 112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1, 4, 11, 18, 24, 36, 46, 50, 60, 66, 72, 75-80, 82, 83, 87, 88, and 113-117 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1, 4, 11, 18, 24, 36, 46, 50, 60, 66, 72, 75-80, 82, 83, 87, 88, and 113-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed toward a “method of producing azelaic acid in a recombinant microorganism via a fermentation process”.  However, the claim is vague and indefinite because no specific fermentation process steps have been recited such as contacting the recombinant microorganism with a carbon source from a feedstock, and it is unclear how the recited microorganism is a “recombinant microorganism” since the microorganism is not transformed to express nucleic acids encoding the recited polypeptide having hydroperoxide lyase activity and the recited polypeptide having dodecenoyl-CoA isomerase activity.  Dependent claims 4, 11, 18, 24, 36, 46, 50, 60, 66, 72, 75-80, 82, 83, 87, 88, and 113-117 are also rejected because they do not correct the defect.

	Claims 11, 24, 46, 66, and 114 recite UniProtKB Accession Nos for various polypeptides and/or enzymes which render the claim vague and indefinite since the specific amino acid sequences and structures are not known and/or not recited in the claims. Because UniProtKB Accession Nos of polypeptides and/or enzymes are periodically altered and edited, the specific  amino acid sequences and structures of the recited polypeptides and/or enzymes are not known.

Claim 36 recites the phrase “method further comprising enzymatically converting pimeloyl-CoA to one or more of pimelate semialdehyde, pimelic acid, 7-aminoheptanoate, 7-hydroxyheptanoate, heptamethylenediamine, or 1,7-heptanediol, or corresponding salts thereof, in one or more steps” which renders the claim vague and indefinite since the specific steps are not known and not recited in the claim.

Claim 66 recites the limitation " wherein said 9-hydroxyperoxyoctadec-10,12-dienoate is enzymatically produced from octadecanoyl-CoA… UniProtKB Accession No. C1KH66, or UniProtKB Accession No. Q9UUS2" in lines 1-19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 72 recites the limitation "“wherein said recombinant microorganism is subjected to a cultivation strategy under aerobic, anaerobic, or micro-aerobic cultivation conditions; and/or said recombinant microorganism is cultured under conditions of nutrient limitation " in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 72 recites the phrase “wherein said recombinant microorganism is subjected to a cultivation strategy under aerobic, anaerobic, or micro-aerobic cultivation conditions; and/or said recombinant microorganism is cultured under conditions of nutrient limitation” which renders the claim vague and indefinite since the specific “cultivation strategy” and method steps are not known and not recited in the claim.

Claim 75 recites the phrase “wherein the principal carbon source fed to the fermentation process derives from a biological feedstock”.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 76 is also rejected because the claim does not correct the defect.

Claim 77 recites the phrase “wherein the principal carbon source fed to the fermentation process derives from a non-biological feedstock”.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 78 is also rejected because the claim does not correct he defect.

Claim 87 recites the phrase “wherein said recombinant microorganism comprises an attenuation to one or more of the following enzymes” which renders the claim vague and indefinite since it is unclear if the claim is actually limited to attenuation of the genes encoding the enzymes, where the specification states that "attenuation" refers to downregulation or inactivation of gene expression.
Claim 87 recites the phrase “wherein said recombinant microorganism comprises an attenuation to one or more of the following enzymes…a butaryl-CoA dehydrogenase; or an adipyl-CoA synthetase” in lines 1-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 88 recites the limitation "wherein said recombinant microorganism overexpresses one or more genes encoding… and/or a multidrug transporter" in lines 1-7.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 4, 11, 18, 24, 36, 46, 50, 60, 66, 72, 75-80, 82, 83, 87, 88, and 113-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of methods of producing azelaic acid in a genus of  recombinant microorganisms via a fermentation process, said method comprising: enzymatically converting 9-hydroxyperoxyoctadec-10,12-dienoate to non-3-enal and 9-oxononanoate using an exogenous polypeptide having the activity of a hydroperoxide lyase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 13 or SEQ ID NO: 14; and enzymatically converting non-3-enal to azelaic acid using one or more polypeptides comprising at least one polypeptide having the activity of a dodecenoyl-CoA isomerase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 17 or at least one polypeptide having the activity of an enoate reductase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 15 or SEQ ID NO: 16.
According to MPEP 2163:   	
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].   The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the claimed genus of recombinant microorganisms and metabolic pathways for producing azelaic acid.
The specification as originally filed does not disclose by actual reduction to practice a method of producing azelaic acid in a recombinant microorganism via a fermentation process, said method comprising: enzymatically converting 9-hydroxyperoxyoctadec-10,12-di enoate to non-3-enal and 9-oxononanoate using an exogenous polypeptide having the activity of a hydroperoxide lyase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 13 or SEQ ID NO: 14; and enzymatically converting non-3-enal to azelaic acid using one or more polypeptides comprising at least one polypeptide having the activity of a dodecenoyl-CoA isomerase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 17 or at least one polypeptide having the activity of an enoate reductase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 15 or SEQ ID NO: 16.  The specification only describes recombinant E. coli transformed with a heterologous nucleic acid encoding a polypeptide having the amino acid sequence of any one of SEQ ID NO: 13-17 or 19. 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of methods of producing azelaic acid in a genus of  recombinant microorganisms via a fermentation process, said method comprising: enzymatically converting 9-hydroxyperoxyoctadec-10,12-dienoate to non-3-enal and 9-oxononanoate using an exogenous polypeptide having the activity of a hydroperoxide lyase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 13 or SEQ ID NO: 14; and enzymatically converting non-3-enal to azelaic acid using one or more polypeptides comprising at least one polypeptide having the activity of a dodecenoyl-CoA isomerase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 17 or at least one polypeptide having the activity of an enoate reductase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 15 or SEQ ID NO: 16.


8.	Claims 1, 4, 11, 18, 24, 36, 46, 50, 60, 66, 72, 75-80, 82, 83, 87, 88, and 113-117 are   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any method of producing azelaic acid in any recombinant microorganism via a fermentation process, said method comprising: enzymatically converting 9-hydroxyperoxyoctadec-10,12-di enoate to non-3-enal and 9-oxononanoate using an exogenous polypeptide having the activity of a hydroperoxide lyase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 13 or SEQ ID NO: 14; and enzymatically converting non-3-enal to azelaic acid using one or more polypeptides comprising at least one polypeptide having the activity of a dodecenoyl-CoA isomerase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 17 or at least one polypeptide having the activity of an enoate reductase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 15 or SEQ ID NO: 16.
The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].   The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the claimed recombinant microorganism and metabolic pathways for producing azelaic acid.
Although the specification provides guidance and working examples for recombinant E. coli transformed with a heterologous nucleic acid encoding a polypeptide having the amino acid sequence of any one of SEQ ID NO: 13-17 or 19; the specification does not provide guidance, prediction, and working examples for a method of producing azelaic acid in a recombinant microorganism via a fermentation process, said method comprising: enzymatically converting 9-hydroxyperoxyoctadec-10,12-di enoate to non-3-enal and 9-oxononanoate using an exogenous polypeptide having the activity of a hydroperoxide lyase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 13 or SEQ ID NO: 14; and enzymatically converting non-3-enal to azelaic acid using one or more polypeptides comprising at least one polypeptide having the activity of a dodecenoyl-CoA isomerase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 17 or at least one polypeptide having the activity of an enoate reductase and at least 85% sequence identity to the polypeptide of SEQ ID NO: 15 or SEQ ID NO: 16.  While the specification proposes in Figs. 1 and 2 that the conversion of non-3-enal and 9-oxononanoate may be converted by separate enzymatic pathways to azelaic acid, the specification does not provide guidance, prediction, and working examples showing that any recombinant microorganism was transformed with the nucleic acids encoding the enzymes in the pathways disclosed in Figs. 1 and 2 and was used in producing azelaic acid.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for any microorganism; transforming the microorganism with the nucleic acids encoding the recited polypeptides, and determining whether the recombinant microorganism can produce azelaic acid.
 	Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the claimed invention.  Dependent claims 4, 11, 18, 24, 36, 46, 50, 60, 66, 72, 75-80, 82, 83, 87, 88, and 113-117 are also rejected because they do not correct the defect.



Conclusion

9.	No claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652